DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 49 and 50 are objected to because of the following informalities:
Claim 49 recites, “the first valve element comprising a first pair of openings each capable of being coupled to respective hydraulic channel”.  It appears that --a-- should be added before “respective”.
Claim 50 ends with two periods.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49-54 and 56-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English (US Patent Number 4,253,493).
Re claim 49, English discloses a fluid switch (see Fig. 2) comprising: a body defining a bore; a first valve element (16’) located towards a first end of the bore, the first valve element comprising a first pair of openings (23, 24 to the left as shown in Fig. 2) each capable of being coupled to a respective fluid channel and having an open end; a piston (18’, 19) comprising at least a portion formed from a magnetic material (see col. 2, line 27 discussing the magnetic material for armature 18 in Fig. 1 and the similar ref. nos. have the same material and note that the armature 18 moves due to the magnetic flux as described in col. 3, lines 1-10), the piston located within the bore and moveable between: a first configuration in which the piston prevents fluid from flowing between the first pair of openings (the left pair of opening are shown closed in Fig. 2); and a second configuration in which the piston does not prevent fluid flowing between the first pair of openings (the left pair would be open when the piston moves to the right); an electromagnetic coil (A) surrounding at least a portion of the bore capable of moving the piston between the first configuration and the second configuration when the electromagnetic coil is energized; and a first latching magnet (14) located towards the first end of the bore capable of latching the piston in the first configuration when the electromagnetic coil is not energized.
Re “hydraulic”, English is silent as to whether the fluid is hydraulic or pneumatic.  However, the recitation to “hydraulic” in claim 49, lines 1 and 4 (and various dependent claims) is seen as intended use only (that is, the claims are not drawn to the fluid switch in combination with the fluid that flows through the device).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in 
Re claim 50, English discloses the fluid switch of claim 49, further comprising: a second valve element (17’) located towards a second end of the bore, the second valve element comprising a second pair of openings (23, 24 to the right as shown in Fig. 2) each capable of being coupled to a respective fluid channel and having an open end; and a second latching magnet (15) located towards the first end of the bore capable of latching the piston in the second configuration when the electromagnetic coil is not energized, wherein in the first configuration the piston does not prevent fluid flowing between the second pair of openings (as shown in Fig. 2), and in the second configuration the piston prevents fluid from flowing between the second pair of openings (not shown, but the opposite position when the piston has moved to the right).
Re claim 51, English discloses the fluid switch of claim 50, wherein at least one of: a first end face of the piston contacts the open ends of the first pair of openings to prevent the fluid flow (as shown in Fig. 2); and a second end face of the piston contacts the open ends of the second pair of openings to prevent the fluid flow (not shown, but the opposite position when the piston has moved to the right).
Re claim 52, English discloses the fluid switch of claim 51, wherein at least one of: the open ends of the first pair of openings pass through a hole of the first latching magnet (see Fig. 2); and the open ends of the second pair of openings pass through a hole of the second latching magnet (see Fig. 2).
Re claim 53, English discloses the fluid switch of claim 51, wherein a latching force provided by the first latching magnet depends upon a distance between the first latching magnet 
Re claim 54, English discloses the fluid switch of claim 51, wherein a latching force provided by the second latching magnet depends upon a distance between the second latching magnet and the piston, when the piston is in the second configuration (any magnetic force between a latching magnet and the armature piston meets this limitation).
Re claim 56, English discloses the fluid switch of claim 49, further comprising a second electromagnetic coil (B) surrounding the bore for moving the piston between the first and second configurations.
Re claim 57, English discloses the fluid switch of claim 50, wherein at least one of: each opening of the first pair of openings is located on a side of the bore (see Fig. 2); and each opening of the second pair of openings is located on the other side of the bore (see Fig. 2).
Re claim 58, English discloses the fluid switch of claim 57, wherein at least one of: the first pair of openings is blocked by a side of the piston in the first configuration (as shown in Fig. 2); and the second pair of openings is blocked by the side of the piston in the second configuration  (not shown, but the opposite position when the piston has moved to the right).

Allowable Subject Matter
Claims 38-48 are allowed.
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC KEASEL/Primary Examiner, Art Unit 3753